—Order insofar as appealed from unanimously reversed on the law without costs, motion denied and negligence cause of action and Labor Law § 200 claim reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the negligence cause of action and Labor Law § 200 claim. In support of the motion, defendant submitted only the affirmation of its attorney, which is not sufficient to establish defendant’s entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324-325). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Denman, P. J., Hayes, Wisner, Hurlbutt and Callahan, JJ